that lien. The district court's decisions thus were based on an erroneous
                interpretation of the controlling law and did not reach the other issues
                colorably asserted. Accordingly, we
                              VACATE the order denying preliminary injunctive relief,
                REVERSE the order granting the motion to dismiss, AND REMAND this
                matter to the district court for further proceedings consistent with this
                order.


                                                                A
                                                            Hardesty
                                                                     Ct.t   AA;          J.



                                                                                         J.
                                                            Douglas



                CHERRY, J., concurring:
                              For the reasons stated in the SFR Investments Pool 1, LLC v.
                U.S. Bank, N.A.,    130 Nev. , 334 P.3d 408 (2014), dissent, I disagree
                that respondent lost its lien priority by virtue of the homeowners
                association's nonjudicial foreclosure sale. I recognize, however, that SFR
                Investments    is now the controlling law and, thusly, concur in the



                                                                  a
                disposition of these appeals.


                                                                            kanotiv
                                                            Cherry

                cc: Hon. Kathleen E. Delaney, District Judge
                     David A. Rosenberg
                     Howard Kim & Associates
                     Wright, Finlay & Zak, LLP/Las Vegas
                     Eighth District Court Clerk

SUPREME COURT
        OF
     NEVADA
                                                      2
(0) 1047A